DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6, and 7 are objected to because of the following informalities:  
Claim 6 recites the limitation “the or each protrusion” in line 1 which should be changed to --the protrusion or each protrusion-- or --each protrusion--.
Claim 6 recites the limitation “the or each recess” in line 1 which should be changed to --the recess or each recess-- or --each recess--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the angle" in line3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2011 107413 to Meta Motoren Energietech (Meta) in view of US 2017/0138317 to Gokhale (Gokhale) (Machine translation has been used for the DE reference).
Regarding claim 1, Meta discloses a valve system (26, fig. 1) for an engine arrangement (fig. 1), the valve system comprising: 
a valve chamber (48, fig. 2; [26], [27]) positioned at a junction of an inlet port (inlet opening 36, fig. 2; [26], [27]), an outlet port (36, fig. 2; [26], [27]) and a bypass port (38, fig. 2; [26], [27]), the inlet port configured for fluid communication with a flow of exhaust gas from an engine (36 from engine 10, fig. 1), the outlet port configured for fluid communication with an inlet of a turbine (with turbine 28, fig. 1),; 
a rotary valve (26, fig. 2; [26]) comprising a valve rotor (rotary slide 50, fig. 11; [27], [36]) which rotates about a valve axis within the valve chamber(fig. 11); 

wherein at least one of the valve rotor and the valve chamber comprises a protrusion (62, 60, fig. 8; [36]) and the other of the valve rotor and the valve chamber comprises a corresponding recess (68, 70; fig. 11; [36]) , wherein, in the first position, the protrusion and recess are spaced from one another, and, in the second position the recess receives the protrusion such that gas flow between the protrusion and recess is substantially prevented ([36]).
However Meta does not explicitly disclose that the bypass port configured for fluid communication with an exhaust aftertreatment device. 
However, Gokhale discloses an aftertreatment device (134 or 136, fig. 1; [31]) downstream of each turbine (121 and 125, fig. 1).
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Gokhale with the device of Meta and have an aftertreatment device downstream of each of the turbine (20 and 28 fig. 1 of Meta) in order to reduce regulated emissions ([31], Gokhale).
Once teachings of Gokhale are applied to the device of Meta and aftertreatment systems are added to downstream of each of the turbines (28 and 28, fig. 1, Meta), the bypass port (38, fig. 2, Meta) will be configured for fluid communication with an exhaust aftertreatment device (aftertreatment system downstream of 20 as combined with Gokhale).

Regarding claim 2, Meta combined with Gokhale discloses the valve system of claim 1, wherein at least one of the valve rotor and the valve chamber comprises two protrusions (60, 

Regarding claim 3, Meta combined with Gokhale discloses the valve system of claim 2, wherein the valve rotor comprises the two protrusions (60, 62, fig. 8; [36], Meta) and the valve chamber comprises the two recesses (68, 70, fig. 8; [36], Meta).

Regarding claim 4, Meta combined with Gokhale discloses the valve system of claim 3, wherein the two protrusions of the valve rotor are arranged in the same plane (A, annotated fig. 8, below, Meta) such that, in axial cross-section, the protrusions are extensions of a linear part of a segment of the valve rotor.

    PNG
    media_image1.png
    421
    341
    media_image1.png
    Greyscale

Regarding claim 5, Meta combined with Gokhale discloses the valve system of claim 4, wherein the two protrusions of the valve rotor are located diametrically opposite one another (See Annotated fig. 8, above, Meta).

Regarding claim 6, Meta combined with Gokhale discloses the valve system of claim 1, wherein the or each protrusion incorporates a radius on a recess-facing edge (curvature of 60 and 62 that covers recesses 68, and 78, respectively; Figs. 8, and 1, Meta 1).

Regarding claim 7, Meta combined with Gokhale discloses the valve system of claim 6, wherein the or each recess incorporates a corresponding radius on a protrusion-facing edge (curvature of recesses 68, and 78 that are covered by 60 and 62 that covers, respectively; Figs. 8, and 11, Meta).

Regarding claim 20, Meta combined with Gokhale discloses the valve system of any of claim 13 to 19 claim 1, wherein the valve is a rotary valve (26, figs. 2, 8-11; [27]; [36], Meta) which rotates about a valve axis, and the valve member is a valve rotor (50, figs. 2, 8-11; [27], [36] , Meta), and wherein the valve system is configured such that the valve system exhibits the following flow regimes in order as the valve rotor rotates from a position in which the outlet port is substantially blocked: (i) a 100% bypass regime in which the outlet port is substantially blocked by the valve rotor; (ii) a forced bypass regime in which the bypass port is open and the outlet port is at least partially open; (iii) a wastegate regime in which the outlet port is open and the bypass port is at least partially open; (iv) a 100% turbocharger regime in which the bypass port is substantially blocked and the inlet and outlet ports are open; (v) a back pressure turbocharger only regime in which the bypass port is substantially blocked and the inlet port is at least partially blocked; (vi) a braking regime in which the inlet port is substantially blocked; and (vii) a poor control regime in which the bypass port is open, and the inlet and outlet ports are at least partially open (Note: Meta combined with Gokhale discloses the same structure of the valve arrangement as claimed, as such, the valve is capable of being configured is the way described; See MPEP 2114 and 2173.05(g), Functional Language).

Regarding claim 21, Meta combined with Gokhale discloses the valve system of claim 1, wherein the valve is a rotary valve (26, figs. 2, 8-11; [27]; [36], Meta) which rotates about a valve axis, and the valve member is a valve rotor (50, figs. 2, 8-11; [27], [36] , Meta), and wherein the valve system is configured such that the angle y subtended about the valve axis by each of the inlet port and outlet port is given by: 

    PNG
    media_image2.png
    44
    155
    media_image2.png
    Greyscale

where 6 is an angle subtended about the valve axis between the inlet and bypass ports; c is the ratio of an angle subtended about the valve axis by the bypass port relative to the angle subtended about the valve axis by each of the inlet port and outlet port, such that an angle subtended about the valve axis by the bypass port is given by c multiplied by y; and p is an angle subtended about the valve axis between the inlet port and the outlet port (Note: Meta combined with Gokhale discloses the same structure of the valve arrangement as claimed, as such, the valve is capable of being configured is the way described; See MPEP 2114 and 2173.05(g), Functional Language).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0169167 to Kuenzel
US 2014/0144134 to McEwan et al.
US 7,347,048 to Albat
All references above describe general state of art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAPINDER SINGH/               Examiner, Art Unit 3746